Order entered December 5, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00964-CR

                                JOE ANGEL FLORES, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1430275-M

                                              ORDER
        The clerk’s record reflects appellant is indigent, is represented by counsel, and that the

reporter’s record has been requested. The reporter’s record was due October 16, 2018. When it

was not filed, we notified court reporter Belinda Baraka by postcard dated October 18, 2018 and

instructed her to file, by November 17, 2018, the reporter’s record. To date, we have not received

the reporter’s record nor have we had any communication from Ms. Baraka.

        We ORDER the complete reporter’s record filed BY DECEMBER 17, 2018. We

caution Ms. Baraka that the failure to do so will result in the Court taking whatever remedies it

has available to ensure that the appeal proceeds in a timely fashion, which may include ordering

that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, court reporter, 194th Judicial

District Court; and to counsel for all parties.

       .


                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE